OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

            OFFICIAL BUSr""*
            STATE ©F TEXAS
            PEMALTY FOR         A                                 02 1R

 2/2/2015
            PRIVATE USE         ,.                               0002003152          FE809 2015
                                i -    O.U-" .                   MAILED FROM ZIP CODE 78 701
 ROBLES, JUAN VALADEZ          Tr. Ct. No.                 ~106A                    WR-82,813-02
 On this day, the application for-11.07^Wnt x>f Habeas Corpus has been received
 and presented to the Court.             _
                                                                               Abel Acosta, Clerk


                                                                                                    /




N3B   79072                   "'in'r lhliili'lli'li'ili,l,i'lil'iilil''ill'lM'lil'lM'l'fl-